Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hitch (4,495,860) in view of Lerch (5,687,704).  Hitch discloses substantially all of the claimed limitations, including:
1. A portable outdoor grill, the grill comprising: a cylindrical housing 10 defined by an open base end and an open grill end terminating at a rim (fig. 1-4), the 22,23,26 disposed along different longitudinal positions along the length of the housing, (fig. 1-4); a grill grate 20,24 perpendicularly disposed across the sidewalls, the grill grate being offset from the rim about one-third of the length of the sidewall from the open grill end of the housing (fig. 1-4); multiple grate support fasteners passing through the fastening apertures for supporting the grill grate at different longitudinal positions along the length of the housing (fig. 1-4); a lid 13 detachably covering the open grill end of the housing (fig. 1-4); at least one insulated handle 11,15 facilitating gripped manipulation of the portable outdoor grill; 
5. The grill of claim 1, wherein the fastening (fig. 1-4).  
6. The grill of claim 1, wherein the heating fuel positions in a pit (intended use and capable of performing this function).  
7. The grill of claim 1, wherein the heating fuel comprises charcoal (Abstract).  
8. The grill of claim 1, wherein the at least one insulated handle positions on the lid 15 and the sidewall 11.  
9. A method for grilling in windy conditions with a portable outdoor grill, the method comprising: positioning an open base end of a housing over a heat fuel (fig. 1-4), whereby a sidewall surrounds the heat fuel (fig. 1-4); perpendicularly disposing a grill grate across the sidewalls of the housing, the grill grate offset from a rim at an open grill end of the housing, about one-third of the length of the sidewall from the open grill end, whereby the sidewall surrounds the grill grate (fig. 1-4); passing at least one grate support fastener through a plurality of fastening apertures for supporting the grill grate (fig. 1-4); igniting the heat fuel to generate radiant heat towards the grill grate (fig. 1-4); (col. 2, lines 52-64).

Hitch teaches the invention as described above but fails to explicitly teach the claimed vent hole apertures or the Z-shaped spatula.

As regards the claimed vent holes and method of use Lerch, in the same or related field of endeavor, teaches that it is known in the art to provide vent holes 74 in the sidewall (fig. 18,19,21).
Lerch teaches that such an arrangement provides for controlling combustion (col. 6, lines 50-58).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the claimed vent holes as taught by Lerch into the invention disclosed by Hitch, so as to provide for combustion control.

As regards the Z-shaped spatula, Official Notice is given that Z-shaped spatulas and their use with cooking devices is notoriously old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for food handling.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed Z-shaped spatula into the invention disclosed by Hitch, so as to provide for food handling.

	
Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hitch (4,495,860) in view of Lerch (5,687,704), which combination teaches substantially all of the claimed limitations as discussed above.  Nevertheless, Hitch and Lerch fail to specifically recite the claimed material and size/location of components.
As regards the particular material used is simply a matter dependent on availability, durability, and cost.  Noncorrosive material is well within the knowledge and ability of one of ordinary skill in the art.  Further, applicant has failed to particularly point out any criticality that would require this material over other such materials also well known for use as claimed other than the evident manufacturing considerations of availability, durability, and cost.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the claimed material into the invention taught by Hitch and Lerch, so as to satisfy considerations of availability and cost.
As regards the claimed size, the claimed shape/size/location/orientation is an obvious modification based on design choice, and depends on spatial considerations such as availability of space and arrangement of other components.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed size and relative arrangement of componentws into the invention taught by Hitch and Lerch, so as to provide for spatial considerations.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

April 5, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762